DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “drying system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, 8, and 15-16 recites the limitation “the drying system."  There is insufficient antecedent basis for this limitation in the claims because it is unclear whether “the drying system” relates back to “drying” in claim 1, line 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vak et al. (U.S. 2017/0338045 A1, hereinafter refer to Vak). 
Regarding Claim 1: Vak discloses a method for manufacturing an organic solar cell (see Vak, Fig.1 as shown below, ¶ [0002], ¶ [0047], and ¶ [0080]), the method comprising:

    PNG
    media_image1.png
    430
    503
    media_image1.png
    Greyscale

providing a substrate (substrate such as glass, plastic) (see Vak, Fig.1 as shown above);
forming a first electrode ( transparent conductor) on the substrate (see Vak, Fig.1 as shown above);
forming a photoactive (perovskite) layer by coating a solution including a photoactive (perovskite) material and a solvent on the first electrode (see Vak, Fig.1 as shown above, ¶ [0029], ¶ [0153], and ¶ [0161]);
drying the photoactive layer in a closed drying system having a constant volume (see Vak, Fig.1 as shown above, ¶ [0021], ¶ [0158], and ¶ [0191]- ¶ [0192]); and
forming a second electrode (metal or any conductor
Regarding Claim 3: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 1 as above. Vak further teaches wherein a volume of the solution coated on the first electrode (transparent conductor) is greater than or equal to 0.1 µl/cm2 (1 µl/cm2) and less than or equal to 10 µl/cm2 based on an area of the substrate (see Vak, Fig.1 as shown above, ¶ [0183], and ¶ [0186]- ¶ [0187]).
Vak teaches an overlapping range of a volume of the solution coated on the first electrode (transparent conductor) as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the  volume the solution coated/feed through routine experimentation and optimization to obtain optimal or desired film quality and thickness because the volume the solution coated/feed is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 4: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 1 as above. Vak further teaches wherein drying the photoactive layer is performed at a temperature in a range of from 30°C and to 150°C (60°C to 120°C) (see Vak, Fig.1 as shown above and ¶ [0020]).
Vak teaches an overlapping temperature range as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the drying temperature range through routine experimentation and optimization to obtain optimal or desired film 
Regarding Claim 5: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 1 as above. Vak further teaches wherein drying the photoactive layer is performed for from 5 minutes to 30 minutes (for 10 minutes) (see Vak, Fig.1 as shown above, ¶ [0168], and ¶ [0174]).
Vak teaches an overlapping duration of drying the photoactive layer as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the duration of drying the photoactive layer through routine experimentation and optimization to obtain optimal or desired film quality because the duration of drying the photoactive layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 6:
Regarding Claim 7: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 6 as above. Vak further teaches wherein the inert gas is argon (Ar) or nitrogen (N2) (see Vak, Fig.1 as shown above, ¶ [0021], and ¶ [0158]).
Regarding Claim 8: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 1 as above. Vak further teaches wherein the drying system has a relative humidity at 60°C of 30% or less (25 to 30° C and 30 to 40%) (see Vak, Fig.1 as shown above, ¶ [0180], and ¶ [0184]).
Vak teaches an overlapping ranges of drying system relative humidity as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the drying system relative humidity through routine experimentation and optimization to obtain optimal or desired film quality because the drying system relative humidity is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05   
Regarding Claim 9: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 1 as above. Vak further teaches wherein coating the solution is performed using any one selected from the group consisting of dip coating, screen printing, spray coating, slot die, bar coater, doctor blade and brush painting (see Vak, Fig.1 as shown above, ¶ [0019], and ¶ [0070]). 
Regarding Claim 10: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 1 as above. Vak further teaches wherein the photoactive 0.01 to 20 wt %) (see Vak, Fig.1 as shown above, ¶ [0052], and ¶ [0111]). 
Vak teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the photoactive material is included in a solution through routine experimentation and optimization to improve the processability of perovskite solution because the photoactive material is included in a solution is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 11: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 1 as above. Vak further teaches wherein the solvent is one selected from the group consisting of chloroform, chlorobenzene, orthodichlorobenzene, xylene, toluene, cyclohexane and 2-methylanisole, or a mixed solvent of 2 or more thereof (see Vak, Fig.1 as shown above, ¶ [0113], and ¶ [0180]).
Claims 2 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vak et al. (U.S. 2017/0338045 A1, hereinafter refer to Vak) as applied to claim 1 above, and further in view of Gotanda (JP 2016-195147 A, hereinafter refer to Gotanda).
JP 2016195147 (A) (hereinafter refer to Gotanda) is relied upon solely for the English language translation of JP 2016-195147 A.
Regarding Claim 2: Vak discloses a method for manufacturing an organic solar cell as applied to claim 1 above. Vak is silent upon explicitly disclosing wherein a ratio of a volume of the solution coated on the first electrode to the volume of the drying system is from 1:1,000 to 1:5,000.
Before effective filing date of the claimed invention the disclosed photoactive layer formed by coating a solution including a photoactive material and a solvent on the first electrode were known to be dried in the chamber/container in order to obtain a photoelectric conversion element having a high efficiency and a large area.
For support see Gotanda, which teaches wherein photoactive (photoelectric conversion/ perovskite structure/13) layer formed by coating a solution including a photoactive material and a solvent on the first electrode were known to be dried in the chamber/container (see Gotanda, Figs.1-3 as shown below, ¶ [0001], ¶ [0004]- ¶ [0007], ¶ [0048]- ¶ [0054], and ¶ [0066]- ¶ [0069]).

    PNG
    media_image2.png
    190
    426
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    396
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Vak and Gotanda to enable photoactive (photoelectric conversion/ perovskite structure/13) layer formed by coating a solution including a photoactive material and a solvent on the first electrode to be dried in the chamber/container as taught by Gotanda in order to obtain a photoelectric conversion element having a high efficiency and a large area (see Gotanda, Figs.1-3 as shown above, ¶ [0001], ¶ [0004]- ¶ [0007], ¶ [0048]- ¶ [0054], and ¶ [0066]- ¶ [0069]).
Hence, enabling the combination of Vak and Gotanda drying the photoactive (photoelectric conversion/ perovskite structure/13) layer formed by coating a solution including a photoactive material and a solvent on the first electrode in the chamber/container as taught by Gotanda above necessary results at least the claimed limitation of “ratio of a volume of the solution coated on the first electrode to the volume of the drying system is from 1:1,000 to 1:5,000.”
In addition, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ratio 
Regarding Claims 15-16: Vak discloses a method for manufacturing an organic solar cell as applied to claim 1 above. Vak is silent upon explicitly disclosing wherein air outside of the drying system is not supplied into the drying system while drying the photoactive layer (as claimed in claim 15);
wherein gas inside of the drying system does not exhaust to the outside of the drying system while drying the photoactive layer (as claimed in claim 16).
Before effective filing date of the claimed invention the disclosed processing step were known in order to obtain a photoelectric conversion element having a high efficiency and a large area.
For support see, Gotanda which teaches wherein air outside of the drying system is not supplied into the drying system while drying the photoactive layer (note: Gotanda, teaches a controlled drying system that includes drying the coating film by evaporating the organic solvent before introducing the nitrogen gas into the inlet port. From, the above statements, ordinary skill in the art recognized that the drying step without suppling air into the container from outside) (see Gotanda, Figs.1-3 as shown above, ¶ [0048], and ¶ [0067]) (as claimed in claim 15);
wherein gas inside of the drying system does not exhaust to the outside of the drying system while drying the photoactive layer (note: Gotanda, teaches a controlled drying system that includes drying the coating film by evaporating the organic solvent before introducing the nitrogen gas into the inlet port. From, the above statements, ordinary skill in the art recognized that the drying step without exhausting air from the container) (see Gotanda, Figs.1-3 as shown above and ¶ [0067]) (as claimed in claim 16). 
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Vak and Gotanda to enable the controlled drying system for drying the coating film as taught by Gotanda in order to obtain a photoelectric conversion element having a high efficiency and a large area step of Vak to be performed according to the teachings of Gotanda because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed controlled drying system for drying the coating film step of Vak and art recognized suitability for obtaining a photoelectric conversion element having a high efficiency and a large area has been recognized to be motivation to combine.   MPEP § 2144.07.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vak et al. (U.S. 2017/0338045 A1, hereinafter refer to Vak) as applied to claim 1 above, and further in view of Cha et al. (U.S. 9,412,959 B1, hereinafter refer to Cha).
Regarding Claim 12: Vak discloses a method for manufacturing an organic solar cell as applied to claim 1 above. Vak is silent upon explicitly disclosing wherein the solution includes one, two or more additives selected from the group consisting of 1,8-diiodooctane (DIO), octanedithiol, diphenyl ether, trichlorobenzene and 1-chloronaphthalene.
Before effective filing date of the claimed invention the disclosed material were known in order to form improve photovoltaic conversion efficiency of the solar cell.
For support see Cha, which teaches wherein the solution includes one, two or more additives selected from the group consisting of 1,8-diiodooctane (DIO), octanedithiol, diphenyl ether, trichlorobenzene and 1-chloronaphthalene (see Cha, Figs.1-2, and col.1, lines 15-67).
Vak discloses the claimed invention except for the materials of one, two or more additives.  Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Vak and Cha before effective filing date of the claimed invention to enable the known one, two or more additives as taught by Cha in order to form improve photovoltaic conversion efficiency of the solar cell, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for improving photovoltaic conversion efficiency of the solar cell involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896